PER CURIAM:
George Billy Lee Gantt appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Gantt, No. 8:04-cr-01013-GRA-1 (D.S.C. Mar. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.